

115 HR 7082 IH: To prohibit the provision of United States security assistance to the Government of Saudi Arabia, and for other purposes.
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7082IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Mr. McGovern (for himself, Mrs. Dingell, Ms. Schakowsky, Mr. Welch, Mr. Huffman, Mr. Lewis of Georgia, Mr. Massie, Mr. Pocan, Mr. DeSaulnier, Ms. Lee, Mr. Nolan, Mr. DeFazio, Mr. Khanna, Ms. Speier, Mr. Pallone, Ms. Pingree, Mr. Jones, Mr. Grijalva, Mr. Amash, Ms. Velázquez, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the provision of United States security assistance to the Government of Saudi Arabia,
			 and for other purposes.
	
		1.Prohibition on security assistance
 (a)In generalBeginning on the date of the enactment of this Act, the Secretary of Defense may not— (1)provide any United States assistance, including security assistance, intelligence, training, equipment, or services relating to maintenance, testing, or technical data, to—
 (A)the Government of Saudi Arabia, including the Ministries of Defense, Interior, and Intelligence; or (B)any agent or instrumentality of such Government; or
 (2)engage in any defense cooperation with such Government, Ministries, agents, or instrumentalities. (b)Exception for the protection of United States personnel and citizensThe prohibition under subsection (a) shall not apply with respect to activities of the Department of Defense relating to the protection of United States diplomatic and consular posts or personnel or to the evacuation of United States citizens.
 2.Prohibition on arms salesBeginning on the date of the enactment of this Act, no defense article, defense service, or design and construction service, as such terms are defined for purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.), may be sold or otherwise made available to the Government of Saudi Arabia or to any agents or instrumentalities of such Government.
		3.Case-by-case waiver of prohibitions on security assistance and arms sales
 (a)Joint resolution of approval To WaiveThe prohibitions in sections 1 and 2 may be waived on a case-by-case basis if— (1)the President submits to the appropriate congressional committees a request to conduct a specific activity otherwise prohibited by such sections; and
 (2)there is enacted a joint resolution approving the waiver of such prohibition with respect to such specific activity.
 (b)Report accompanying requestEach request submitted pursuant to subsection (a)(1) shall also include a report describing— (1)how the requested activity would advance the national security and defense interests of the United States;
 (2)the status of the United States investigation into each person who— (A)authorized, ordered, carried out, or had knowledge of the murder of journalist and United States permanent resident Jamal Khashoggi; or
 (B)participated in attempts to cover up information regarding the murder of Mr. Khashoggi; (3)the extent to which each person described pursuant to paragraph (2) has been prosecuted or otherwise held accountable for such conduct; and
 (4)the status of the protection of human rights, including the freedom of the press, in Saudi Arabia. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 